Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James A Patter (Reg. 62,437) on February 21, 2022.

The application has been amended as follows: 
Claims: 11-20: Cancel (the claims were withdrawn as a result of restriction requirements).
Claim 21: (currently amended): An apparatus comprising: 
an integrated circuit device mounted on a first circuit board; 
a connector mounted on a second circuit board that is physically separate from the first circuit board; and 
a flexible printed circuit configured to couple the first circuit board to the second circuit board, 
wherein the flexible printed circuit includes: 

a first non-conductive layer disposed in a plane above the first signal layer; a second non-conductive layer disposed in a plane below the first signal layer; 
a first copper ground plane disposed in a plane above the first non- conductive layer; 
a second copper ground plane disposed in a plane below the second non- conductive layer; and 
a second signal layer provided in a plane above the first copper ground plane or below the second copper ground plane, Page 5 of 15App. No. 16/613,785PATENT Amendment dated November 11, 2021 Reply to Office Action dated September 24, 2021 
wherein the one or more signals carried in the first signal layer include higher frequency components than signals carried in the second signal layer;
a first polyimide layer above the second signal layer; and 
a second polyimide layer below the second copper ground plane, wherein the first polyimide layer and the second polyimide layer form the outermost top and bottom layers of the flexible printed circuit, respectively.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, 31 and 32:
Regarding claim 1: A flexible printed circuit with the limitations “wherein each of the one or more traces are provided between traces coupled to at least one of ground 

Regarding claims 21-30:
An apparatus with the limitations “wherein each of the one or more traces are provided between traces coupled to at least one of ground and a power supply” and “a first polyimide layer above the second signal layer; and “a second polyimide layer below the second copper ground plane, wherein the first polyimide layer and the second polyimide layer form the outermost top and bottom layers of the flexible printed circuit, respectively,” in combination with other claimed limitations of the base claim 21, has not been disclosed by prior art of record taken alone or in combination.

Claim 1 is allowable. The restriction requirement for the species, as well as, other structural claims (claims of group III), as set forth in the Office action mailed on March 23, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Claims 21-30, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / February 22, 2022